PZENA INVESTMENT MANAGEMENT, INC. REPORTS RESULTS FOR THE THIRD QUARTER OF 2012 · Revenue was $18.9 million, operating income was $9.4 million. · Diluted earnings per share was $0.09 on a GAAP basis and $0.08 on a non-GAAP basis. · Selected to manage 28% of Vanguard Windsor Fund. · Declared quarterly dividend of $0.03 per share. NEW YORK, NEW YORK, October 23, 2012 – Pzena Investment Management, Inc. (NYSE: PZN) reported the following U.S. GAAP (U.S. Generally Accepted Accounting Principles) and non-GAAP basic and diluted net income and earnings per share for the three and nine months ended September 30, 2012 and 2011 (in thousands, except per-share amounts): GAAP Basis Non-GAAP Basis For the Three Months Ended For the Three Months Ended September 30, September 30, (unaudited) Basic Net Income $ Basic Earnings Per Share $ Diluted Net Income $ Diluted Earnings Per Share $ GAAP Basis Non-GAAP Basis For the Nine Months Ended For the Nine Months Ended September 30, September 30, (unaudited) Basic Net Income $ Basic Earnings Per Share $ Diluted Net Income $ Diluted Earnings Per Share $ The results for the three and nine months ended September 30, 2012 and 2011 include the recurring adjustments related to the Company’s tax receivable agreement and the associated liability to its selling and converting shareholders.Management believes that these accounting adjustments add a measure of non-operational complexity which obscures the underlying performance of the business.In evaluating the financial condition and results of operations, management also reviews non-GAAP measures of earnings, which exclude these items.Excluding these adjustments, non-GAAP diluted net income and non-GAAP diluted earnings per share were $5.2million and $0.08, respectively, for the three months ended September 30, 2012, and $5.3million and $0.08, respectively, for the three months ended September 30, 2011.Non-GAAP diluted net income and non- GAAP diluted earnings per share were $15.2 million and $0.23, respectively, for the nine months ended September 30, 2012 and $18.1 million and $0.28, respectively, for the nine months ended September 30, 2011. GAAP and non-GAAP net income for diluted earnings per share generally assume all operating company membership units are converted into Company stock at the beginning of the reporting period, and the resulting change to Company GAAP and non-GAAP net income associated with its increased interest in the operating company is taxed at the Company's effective tax rate, exclusive of the adjustments noted above and other one-time adjustments. When this conversion results in an increase in earnings per share or a decrease in loss per share, diluted net income and diluted earnings per share are assumed to be equal to basic net income and basic earnings per share for the reporting period. Management uses the non-GAAP measures to assess the strength of the underlying operations of the business.It believes the non-GAAP measures provide information to better analyze the Company's operations between periods and over time.Investors should consider the non-GAAP measures in addition to, and not as a substitute for, financial measures prepared in accordance with GAAP. Assets Under Management (unaudited) ($ billions) Three Months Ended Twelve Months Ended September 30, June 30, September 30, September 30, Institutional Accounts Assets Beginning of Period $ Inflows Outflows ) Net Flows ) Market Appreciation/(Depreciation) ) ) End of Period $ Retail Accounts Assets Beginning of Period Assets $ Inflows Outflows ) Net Flows ) ) Market Appreciation/(Depreciation) ) ) End of Period $ Total Assets Beginning of Period $ Inflows Outflows ) Net Flows ) ) Market Appreciation/(Depreciation) ) ) End of Period $ Financial Discussion Revenue (unaudited) ($ thousands) Three Months Ended September 30, June 30, September 30, Institutional Accounts $ $ $ Retail Accounts Total $ $ $ Nine Months Ended September 30, September 30, Institutional Accounts $ $ Retail Accounts Total $ $ Revenue was $18.9 million for the third quarter of 2012, a decrease of 5.5% from $20.0 million for the third quarter of 2011, and an increase of 2.8% from $18.3 million for the second quarter of 2012.For the nine months ended September 30, 2012, revenues were $57.0 million, a decrease of 11.1%, from $64.1 million, for the nine months ended September 30, 2011. Average assets under management for the third quarter of 2012 was $14.8 billion, an increase of 3.5% from $14.3 billion for the third quarter of 2011, and an increase of 8.0% from $13.7 billion for the second quarter of 2012.The increase from the third quarter of 2011 and from the second quarter of 2012 was primarily due to large inflows associated with the Company’s mandate to manage 28% of the Vanguard Windsor Fund as of the beginning of August 2012. The weighted average fee rate was 0.508% for the third quarter of 2012, decreasing from 0.560% for the third quarter of 2011, and decreasing from 0.537% for the second quarter of 2012.The decrease from the third quarter of 2011 was primarily due to performance fees recognized during the third quarter of 2011 combined with the partial period impact of a higher mix of assets, from the Vanguard mandate, in the Company’s retail Large Cap Diversified Value strategy during the third quarter of 2012, which carries a lower fee.This higher mix of assets in the Company’s retail Large Cap Diversified Value strategy also impacted the variance from the second quarter of 2012. The weighted average fee rate for institutional accounts was 0.575% for the third quarter of 2012, decreasing from 0.597% for the third quarter of 2011, and increasing from 0.566% for the second quarter of 2012.The net decrease from the third quarter of 2011 was primarily due to performance fees recognized in the third quarter of 2011, partially offset by a higher mix of assets in the Company’s Global strategy, which generally carries higher fee rates.The increase from the second quarter of 2012 was primarily due to the decrease in average institutional assets.The Company’s tiered fee schedules typically charge higher rates as account size decreases. The weighted average fee rate for retail accounts was 0.321% for the third quarter of 2012, decreasing from 0.395% for the third quarter of 2011, and decreasing from 0.394% for the second quarter of 2012. The decrease from the third quarter of 2011 and from the second quarter of 2012 was primarily due to the partial period impact of the higher mix of assets, from the Vanguard mandate, in the Company’s retail Large Cap Diversified Value strategy during the third quarter of 2012. Total operating expenses were $9.5 million in the third quarter of 2012, decreasing from $9.7 million in the third quarter of 2011 and from $9.9 million for the second quarter of 2012.The decrease from the second quarter of 2012 was primarily driven by lower compensation costs.The decrease in quarterly operating expenses year-over-year was primarily driven by a reduction in real estate expenses associated with the sublease of excess office space during the fourth quarter of 2011. As of September 30, 2012, employee headcount was 68, up from 66 at September 30, 2011 and up from 67 at June 30, 2012. The operating margin was 49.9% on a GAAP basis for the third quarter of 2012, compared to 51.4% for the third quarter of 2011, and 45.9% for the second quarter of 2012. Other income/(expense) were expenses of $1.2 million for each of the third quarters of 2012 and 2011, and income of $0.1 million for the second quarter of 2012.Other income/(expense) includes the net realized and unrealized gain/(loss) recognized by the Company on its direct investments, as well as those recognized by the Company’s external investors on their investments in investment partnerships that the Company is required to consolidate.A portion of realized and unrealized gain/(loss) associated with the investments of the Company’s outside interests are offset in net income attributable to non-controlling interests.Third quarter 2012 other income/(expense) also included an expense of $1.7 million associated with an increase in the Company’s liability to its selling and converting shareholders resulting from changes in the realizability of its related deferred tax asset.Such adjustments generated an expense of $0.1 million in the third quarter of 2011 and income of $0.3 million in the second quarter of 2012.Details of other income/(expense), as well as a reconciliation of the related GAAP and non-GAAP measures, are shown below: Other Income/(Expense) (unaudited) ($ thousands) Three Months Ended September 30, June 30, September 30, Net Interest and Dividend Income $
